PLAINTIFF in error was a co-defendant of Barbara L. Burford and Samuel Hough in a suit which is fully considered in Hough v. Lucas (76 Colo. 94) and Burford v.Lucas (76 Colo. 103), recently determined by this court.
Defendant C. S. Burford entered into a contract with The Suburban Company for the sale to it of twenty-five acres of land, and a water right appurtenant thereto. This land contract was cancelled previous to the appointment of the receiver. The judgment, which is the same one considered in the Hough Case, included a water right for this land among those which were held to have been forfeited or abandoned. This left defendant Burford with twenty-five acres of land without water therefor.
It is conceded that this case is controlled by the two cases last mentioned, the facts as to the water rights being substantially the same as in those cases. Judgment as to C. S. Burford is accordingly reversed, with directions that the case be dismissed as to him. *Page 106